While I cannot give my concurrence to the reasoning or the result reached in the Geitzenauer case, cited by the majority, I do heartily concur in the result reached in this case, because of the all-sufficient reason that the trial court found, and there is no preponderance against but rather for the finding, that the collision in this case had occurred north of the center of the intersection, and that the left front of appellant's truck struck respondent's car.
There is no need to go further and reaffirm bad law when those facts are all-powerful. *Page 493